Citation Nr: 0614489	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to increased "staged" ratings for bilateral 
hearing loss disability (currently assigned initial 
"stages" of 0 percent prior to November 26, 2004, 10 
percent from November 26, 2004, and 20 percent from March 17, 
2005).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to January 1955.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for bilateral 
hearing loss.  In December 2004, the veteran appeared at a 
Travel Board hearing before the undersigned.  A transcript of 
this hearing is of record.  The case was before the Board in 
February 2005 when it was remanded for a VA audiology 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a January 2006 rating decision, the RO granted the veteran 
"staged" ratings of 10 percent from November 26, 2004 and 
20 percent from March 17, 2005.  The 10 percent rating is 
based on a December 2005 VA audiologist's interpretation of 
the findings of "November 26, 2004" and January 19, 2005 
private examinations.  The Board has located the January 2005 
examination; however, it is unable to locate the November 26, 
2004 examination report.  [The record does contain two copies 
(one received in March 2002, the second in February 2005) of 
a November 26, 2001 private audiometry report that contain 
findings similar to those in the November 26, 2004 
examination interpreted by the VA audiologist in December 
2005.  Significantly, when first submitted the report was 
annotated that the testing was by a "tester" and not an 
audiologist.  (See 38 C.F.R. § 4.85(a))  It appears to show 
greater loss of hearing than was found on two subsequent VA 
examinations conducted in accordance with regulatory 
standards.]  Since this is an appeal from the initial rating 
assigned with the grant of service connection and "staged" 
ratings may be assigned for separate periods of time based on 
the facts found, for a proper adjudication of the "stages" 
of rating of the disability it is necessary to have accurate 
information regarding the examinations upon which "staged" 
rating(s) are based.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for any award of compensation.  
Since this case specifically involves the effective dates of 
"staged" ratings, the veteran must be provided with notice 
regarding effective dates of awards.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
notice regarding effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should locate and authenticate 
the November 26, 2004 private audiometry 
report interpreted by a VA audiologist in 
December 2005.

3.  The RO should then re-adjudicate the 
claim (identifying the medical reports 
that are the bases for all "staged" 
ratings assigned).  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


